t c memo united_states tax_court laurel ann curtis petitioner v commissioner of internal revenue respondent docket no filed date laurel ann curtis pro_se kimberly l clark and aimee r lobo-berg for respondent 1petitioner was represented by counsel ronald h hoevet throughout the pretrial proceedings when petitioner’s case was called for trial however mr hoevet moved for leave to withdraw as counsel on grounds that he could not assert a position unless there is a basis of law and fact for doing so that is not frivolous respondent did not object to this motion which the court granted memorandum findings_of_fact and opinion thornton chief_judge respondent determined the following deficiencies in and additions to petitioner’s federal_income_tax year deficiency dollar_figure big_number big_number big_number big_number sec_6651 dollar_figure big_number big_number big_number big_number additions to tax sec_6651 dollar_figure big_number big_number big_number big_number sec_6654 dollar_figure big_number big_number big_number 1on brief respondent conceded that petitioner is not liable for additions to tax under sec_6651 for taxable years through 2in his answer respondent conceded that there is no deficiency or addition_to_tax for tax_year the issues for decision are whether petitioner is required to include in income certain amounts she received as rental income during tax years and whether petitioner is required to include in income certain 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the relevant taxable years and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 3in the stipulation of settled issues the parties agreed to the amounts of rental income petitioner received during tax years through in agreeing to these amounts respondent conceded that petitioner did not receive rental continued amounts she received as capital_gain income from the sale of real_property during tax years and whether petitioner’s failure_to_file federal_income_tax returns for the tax years through years at issue was fraudulent within the meaning of sec_6651 whether the sec_6654 addition_to_tax applies to petitioner’s failure to pay estimated_taxes for the years at issue and whether the court should impose a penalty on petitioner under sec_6673 continued income of dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively as determined in the notice_of_deficiency 4in the stipulation of settled issues the parties agreed to the amount of net_capital_gain income petitioner received from the sale of real_property during tax years and in agreeing to these amounts respondent conceded that petitioner did not receive dollar_figure in capital_gain income during tax_year as determined in the notice_of_deficiency 5respondent argues that if the court does not find petitioner liable for the addition_to_tax pursuant to sec_6651 for the years at issue the court should find petitioner liable in the alternative for the sec_6651 addition_to_tax for the years at issue findings_of_fact the parties have stipulated some facts which we find accordingly the stipulation of facts together with the attached exhibits is incorporated herein by this reference when she filed her petition petitioner lived in oregon real_estate activities during the years at issue petitioner owned rental properties in portland oregon petitioner rented these properties and received rental income from tenants during and petitioner sold some of the properties she received income from her real_estate activities as follows 6at trial petitioner stated that she wanted to challenge some of the figures and statements in the stipulated facts because she signed the stipulation of facts without having the information in order to act appropriately stipulations are generally treated as conclusive admissions rule e we may disregard stipulations where justice so requires if the evidence contrary to the stipulation is substantial or the stipulation is clearly contrary to the facts disclosed by the record 93_tc_181 see 577_f2d_1206 5th cir 66_tc_312 petitioner did not specify the stipulations with which she disagreed and did not address the issue on brief accordingly we do not set_aside the stipulations because petitioner presented no evidence contrary to them and because we treat petitioner’s failure to address the issue on brief in effect as a concession see rule e and 96_tc_226 year net rents received1 dollar_figure big_number big_number -0- net capital_gains received -0- -0- 2dollar_figure 3big_number 1these amounts reflect respondent’s concessions discussed supra note 2in petitioner received dollar_figure in net capital_gains from the sale of real_property pincite8 se 23rd ave in portland or and dollar_figure in net capital_gains from the sale of real_property pincite se madison st portland or 3this amount reflects respondent’s concession as discussed supra note petitioner received dollar_figure in net capital_gains from the sale of real_property pincite se 32nd pl in portland or tax-protester activities and first tax_court case in the early 1980s after attending a seminar by irwin schiff and reading one of his books petitioner decided to stop filing federal_income_tax returns she has not filed a federal_income_tax return since 7irwin schiff is the author of several publications including the biggest con how the government is fleecing you how anyone can stop paying income taxes and the federal mafia how it illegally imposes and unlawfully collects income taxes his activities in protest of the tax laws are well known to this court see eg carrillo v commissioner tcmemo_2005_290 schiff v commissioner tcmemo_1992_183 schiff has been convicted of numerous tax-related crimes including conspiracy to defraud the government for the purpose of impeding and impairing the internal_revenue_service assisting in the preparation of false income_tax returns tax_evasion and filing false income_tax returns see 510_f3d_1114 n 9th cir in mr schiff incorporated freedom foundation inc in nevada to propagate his views concerning the voluntary nature of the income_tax petitioner was listed as the treasurer of freedom foundation inc from through on date after respondent sent her notices of deficiency for tax years through petitioner filed a petition in this court mr schiff assisted her in preparing for her first tax_court case and she unsuccessfully attempted to call him as an expert witness during the trial at the time petitioner was aware that mr schiff had previously been convicted fined and imprisoned for willfully failing to file federal_income_tax returns on date this court issued its opinion in petitioner’s first tax_court case sustaining the commissioner’s determination that rents petitioner had received were taxable_income to her and that she was liable for additions to tax under sec_6651 and sec_6654 curtis v commissioner tcmemo_1996_484 rev’d and remanded without published opinion 232_f3d_893 9th cir the court also imposed 8petitioner also filed a complaint regarding tax years through with the oregon tax_court on date the oregon tax_court issued its opinion in that case finding that rental income petitioner received was taxable by the state the court also awarded the oregon department of revenue dollar_figure in damages as well as attorney’s fees because it found that t here is no objectively reasonable basis for petitioner’s legal positions curtis v dep’t of revenue or tax or t c on date the supreme court of oregon affirmed the decision curtis v dep’t of revenue p 3d or a dollar_figure penalty on petitioner pursuant to sec_6673 having found that she never substantively addressed the pertinent issues in her case but instead asserted absurd discredited and misguided tax-protester arguments id after her first tax_court case petitioner continued to espouse her tax- protester beliefs on date she handed out antitax documents at a post office in portland oregon in she wrote a book entitled irs exposed bullies liars thieves the true account of how one woman fought the shameful abuse of the irs and won the documents and the book advanced petitioner’s view regarding the voluntary nature of the income_tax system and encouraged readers not to file federal_income_tax returns 9on appeal the u s court_of_appeals for the ninth circuit remanded the case for clarification as to the evidence this court relied upon in its findings regarding the amounts of petitioner’s unreported income see curtis v commissioner 232_f3d_893 9th cir rev’g and remanding tcmemo_1996_484 on remand this court reentered its original order and decision see curtis v commissioner tcmemo_2001_308 aff’d in part and rev’d in part 73_fedappx_200 9th cir petitioner appealed that decision to the court_of_appeals for the ninth circuit which affirmed most of this court’s findings including the imposition of the sec_6673 penalty and reversed and remanded the case for clarification of a discrepancy regarding one of the tax years see 73_fedappx_200 on date we entered a decision in that case audit for the years at issue in date respondent contacted petitioner and requested that she provide bank records business records and other materials that would be relevant in determining her income for the years through the following month petitioner met with respondent’s revenue_agent but did not provide the requested documents instead she argued with the revenue_agent and questioned her authority on date petitioner met with respondent’s revenue_agent and the revenue agent’s manager but again provided no documents at this second meeting petitioner again argued with the revenue_agent and questioned her authority because petitioner did not provide the requested documentation respondent’s revenue_agent summoned banks and other third parties in an attempt to reconstruct petitioner’s income the summonses indicated that petitioner had rental income and property sales income during the years through respondent then prepared substitutes for returns sfrs on petitioner’s behalf pursuant to sec_6020 i statute_of_limitations opinion petitioner argues that the limitations periods for assessing her tax for the years at issue have expired petitioner is mistaken the limitations_period on assessment begins to run only after a taxpayer files a return see sec_6501 mccormack v commissioner tcmemo_2009_233 if a taxpayer does not file a return then the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time sec_6501 sfrs prepared by the commissioner do not start the running of the period of limitations on assessment and collection sec_6501 petitioner did not file federal_income_tax returns for the years at issue accordingly the periods of limitation on assessment and collection have not expired ii petitioner’s unreported income the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that those determinations are incorrectdollar_figure rule a 10although sec_7491 may shift the burden to the commissioner in certain circumstances the section is applicable only to court proceedings that arise in connection with examinations commencing after date see 123_tc_144 n nis family_trust v commissioner continued petitioner did not file federal_income_tax returns for the years at issue and stipulated that she received income from rents and capital_gains during those years therefore respondent has met his burden of establishing an evidentiary foundation showing that petitioner received unreported income see 680_f2d_1268 9th cir 596_f2d_358 9th cir rev’g 67_tc_672 gross_income includes all income from whatever source derived including rental income and gains from dealings in property sec_61 petitioner stipulated that she received the income but asserts using arguments that this court has long deemed frivolous that the income was not taxable_income within the meaning of the lawdollar_figure petitioner failed to show that the income was not taxable or that she continued 115_tc_523 the examination in this case commenced in date therefore sec_7491 is not applicable 11petitioner offers numerous arguments generally objecting to the imposition of an income_tax including there can be no deficiency unless a return was filed the commissioner has no authority to assess an estimated_tax unless it is a tax payable by stamp only corporate entities can have income under sec_61 respondent is not legally authorized to prepare a substitute for return real_estate rents are not subject_to the income_tax authorized by the sixteenth_amendment and no u s citizen is statutorily liable for an income_tax petitioner’s meritless arguments have repeatedly been rejected by this and other courts see eg 848_f2d_1007 9th cir aff’g tcmemo_1987_225 784_f2d_1006 9th continued received any less than the amounts stipulated during the years at issue accordingly we sustain respondent’s adjustment in those amountsdollar_figure iii additions to tax and penalties a sec_6651 failure_to_file addition_to_tax petitioner did not file federal_income_tax returns or pay income_tax including estimated_tax for through respondent determined that continued cir 771_f2d_471 10th cir aff’g tcmemo_1983_433 136_tc_498 lawson v commissioner tcmemo_2009_147 turner v commissioner tcmemo_2004_251 we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir 12petitioner’s argument that the sfrs respondent prepared are invalid because respondent failed to comply with sec_6020 is meritless sec_6020 allows the secretary or other authorized internal revenue_officer or employee to prepare a return from his own knowledge and from such information as he can obtain through testimony or otherwise see also sec_301_6020-1 proced admin regs the regulations provide that a substitute for return is valid if it identifies the taxpayer by name and taxpayer_identification_number contains sufficient information from which to compute the taxpayer’s tax_liability and purports to be a return sec_301_6020-1 proced admin regs additionally the return must be signed by an internal revenue_officer or employee to signify that the officer_or_employee has adopted the document as a return for the taxpayer id the sfrs respondent prepared are valid under the regulations see malone v commissioner tcmemo_1998_372 finding that taxpayers failed to state a claim upon which relief could be granted when they argued that sfrs not signed by taxpayers were invalid petitioner’s failure_to_file was fraudulent and that she is liable for sec_6651 additions to taxdollar_figure respondent must establish by clear_and_convincing evidence that petitioner’s failure_to_file was an intentional attempt to evade tax known to be owing see sec_7454 rule b 489_f3d_1018 9th cir aff’g in part rev’g in part tcmemo_2004_28 279_f3d_767 9th cir vacating and remanding 111_tc_57 692_f2d_587 9th cir aff’g in part rev’g in part 74_tc_1160 in deciding whether a failure_to_file is fraudulent under sec_6651 we consider the same elements that are considered in imposing the addition_to_tax for fraud under sec_6663 and former sec_6653 102_tc_632 those elements are the existence of an underpayment and fraudulent intent with respect to some portion of the underpayment see 92_tc_661 there is no question that petitioner has an underpayment for each year at issue since she stipulated and we determined that she had taxable_income during the years at issue but failed to pay tax for any of those years further petitioner does 13as previously noted respondent has conceded that petitioner has no deficiency and is not liable for additions to tax for not argue that she is entitled to any credits or deductions for the years at issue that would negate any underpayment fraudulent intent is a question of fact that must be considered on the basis of an examination of the record and the taxpayer’s course of conduct drawing reasonable inferences therefrom 317_us_492 petzoldt v commissioner t c pincite because fraudulent intent can seldom be established by direct proof it may be proved by circumstantial evidence see clayton v commissioner t c pincite petzoldt v commissioner t c pincite thus intent to defraud may be inferred from any conduct the likely effect of which would be to conceal mislead or otherwise prevent the collection_of_taxes believed to be owing spies u s pincite courts look to a nonexclusive list of factors or badges_of_fraud to determine whether fraudulent intent exists 99_tc_202 they include failure_to_file income_tax returns failure to maintain adequate_records failure to cooperate with tax authorities assertion of frivolous arguments and objections to the tax laws lack of credibility in testimony failure to make estimated_tax payments understatement of income and concealment of income see 889_f2d_910 9th cir aff’g norman v commissioner tcmemo_1987_265 796_f2d_303 9th cir aff’g tcmemo_1984_601 91_tc_874 no single factor is determinative of fraud however the existence of several indicia may constitute persuasive circumstantial evidence of fraud niedringhaus v commissioner t c pincite petzoldt v commissioner t c pincite the taxpayer’s background and the context of the events in question may also be considered circumstantial evidence of fraud spies u s pincite 465_f2d_299 7th cir aff’g tcmemo_1970_274 we address the badges_of_fraud individually failure_to_file income_tax returns petitioner did not file federal_income_tax returns for the years at issue and has an extended history of not filing returns dating back to considering the extent of her communication with various taxing authorities and her involvement in prior tax_court litigation it is clear that petitioner knew that her income was taxable and that she had a requirement to file income_tax returns petitioner’s argument and testimony that she believed she should not have to file returns are irrelevant a belief that the tax laws are unconstitutional and should not apply is not a sufficient defense to fraud niedringhaus v commissioner t c pincite citing 498_us_192 this factor weighs heavily against petitioner failure to maintain adequate_records petitioner failed to maintain books_and_records to document her income during the years at issue petitioner argues that she did not keep records because she never received any notice from the secretary or_his_delegate either to keep records or to file a return taxpayers are required to maintain sufficient records to allow the commissioner to determine their correct federal_income_tax liabilities sec_6001 petitioner’s argument that she did not keep records because she did not receive notice is specious and her failure to maintain books_and_records is evidence of fraudulent intent failure to cooperate with tax authorities petitioner failed to comply with respondent’s multiple requests to provide books_and_records or otherwise cooperate with respondent during the course of her audit petitioner argued with respondent’s revenue_agent and raised frivolous arguments regarding the agent’s authority petitioner’s refusal to cooperate prolonged her audit as respondent was forced to summon bank and title companies to obtain information about her income failure to cooperate with revenue agents during an audit indicates an intention to evade the payment of tax see 251_f2d_311 9th cir aff’g tcmemo_1956_112 79_tc_888 temple v commissioner tcmemo_2000_337 aff’d 62_fedappx_605 6th cir accordingly this factor weighs against petitioner assertion of frivolous arguments and objection to the tax laws as discussed above petitioner asserted arguments that have long been deemed frivolous irrelevant and otherwise totally lacking in merit such arguments coupled with affirmative acts designed to evade federal_income_tax support a finding of fraud see mooney v commissioner tcmemo_2011_35 chase v commissioner tcmemo_2004_142 houser v commissioner tcmemo_2000_111 petitioner’s continued assertion of frivolous arguments her association with known tax protesters such as irwin schiff her failure_to_file returns since and her activities to encourage others to adopt her tax-protester beliefs demonstrate a clear intent to evade the assessment and collection of tax this factor weighs heavily against petitioner lack of credibility in testimony petitioner asserted only frivolous arguments at trial this factor weighs against petitioner see laurins v commissioner f 2d pincite failure to make estimated_tax payments petitioner made no estimated_tax payments for the years at issue this factor weighs against petitioner see bradford v commssioner f 2d pincite understatement of income petitioner failed to report taxable_income for the four years at issue and has not filed a federal_income_tax return since she stipulated however that she received significant rental and capital_gains income during the years at issue consistent failure to report substantial amounts of income over a number of years is highly persuasive evidence of fraudulent intent see temple v commissioner tcmemo_2000_337 this factor weighs heavily against petitioner concealment of income respondent argues that following her first tax_court case petitioner sold many of her rental properties for cash and transferred others to a partnership that she controlled in order to conceal her assets and financial affairs from respondent petitioner counters that she formed the partnership on the advice of an attorney for estate_planning reasons and that she sold the properties because her failing health prevented her from being able to maintain them we need not and do not decide this issue because even if it were favorable to petitioner the other factors discussed above are clearly sufficient to establish fraud without regard to whether she concealed income conclusion considering all the facts and circumstances we conclude that the record shows by clear_and_convincing evidence that petitioner understated her income and that her failure_to_file returns was fraudulent we hold that petitioner is liable for additions to tax under sec_6651 for the taxable years at issue b sec_6654 failure to pay estimated_tax addition_to_tax sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual a taxpayer generally has an obligation to pay estimated income_tax for a particular year only if he or she has a required_annual_payment for that year sec_6654 petitioner’s frivolous challenges to her obligation to pay tax do not specifically address any issue regarding this addition_to_tax in addition we have sustained respondent’s determination that petitioner had a federal_income_tax liability for each of the years at issue and she does not dispute that she failed to make estimated_tax payments for the years at issue petitioner also neither argued nor established any of the defenses enumerated in sec_6654 we deem petitioner to have conceded this issue and sustain respondent’s determination as to the additions to tax under sec_6654 see holmes v commissioner tcmemo_2010_42 c sec_6673 penalty respondent has moved for a penalty under sec_6673 which authorizes the court to impose a penalty of up to dollar_figure if the taxpayer took frivolous or groundless positions in the proceeding instituted or maintained the proceeding primarily for delay or unreasonably failed to pursue available administrative remedies petitioner has based her entire case on frivolous and groundless positions she made these arguments in several written submissions to the court and through her testimony at trial petitioner’s numerous and lengthy filings have caused this court and respondent to waste significant time and resources she has maintained her positions for many years despite repeated warnings and the imposition of a dollar_figure penalty pursuant to sec_6673 in her first tax_court case we are convinced she has instituted and maintained these proceedings primarily for delay moreover she has unreasonably failed to pursue available administrative remedies as previously discussed she refused to cooperate during her audit consequently we shall grant respondent’s motion for a penalty and require petitioner to pay a penalty of dollar_figure to the united_states pursuant to sec_6673 the court in reaching its holdings has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
